Citation Nr: 0933730	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 29, 2005 for 
the grant of service connection for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1939 to June 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted service connection for pulmonary 
asbestosis and assigned a 100 percent rating, effective from 
August 29, 2005.  The April 2006 rating decision also granted 
entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance, also effective from August 
29, 2005.  The Veteran disagreed with the effective date 
assigned for the grant of service connection for pulmonary 
asbestosis.  

In various statements from the Veteran during the course of 
the appeal, he has apparently attempted to establish service 
connection for additional disabilities, as well as obtain SMC 
by reason of being housebound.  These informal and/or 
inferred claims were reiterated by the Veteran's 
representative in an August 2009 Written Brief Presentation, 
and they are hereby referred to the RO for appropriate 
action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as an informal claim of service connection for pulmonary 
asbestosis was received at the RO on August 29, 2005, and it 
was followed by a formal claim received at the RO in October 
2005.


CONCLUSION OF LAW

The criteria for the assignment of an effective prior to 
August 29, 2005 for the grant of service connection for 
pulmonary asbestosis are not met. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the claim for an earlier effective date, here, 
the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letters in August 2007, January 
2008, and March 2009 that specifically addressed the issues 
of how VA assigns an effective date and the assignment of 
initial ratings for any grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Date

The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

The RO received the first evidence that could be considered a 
claim of service connection for asbestosis from the Veteran 
on August 29, 2005.  The claim was an informal claim, as it 
was a VA Form 21-2680 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance.  Upon receipt 
of this document, the RO sent a letter to the Veteran in 
October 2005 informing him of its receipt of his informal 
claim of service connection and requested the Veteran to fill 
out and submit an enclosed VA Form 21-526, formal claim for 
benefits, within one year from the date of the October 2005 
notice letter.  

In October 2005, the RO received the Veteran's completed VA 
Form 21-526, formal claim of service connection for 
asbestosis.  In his claim, the Veteran indicated that he had 
never before filed a claim with VA.  

The claims file contains no other document dated prior to 
August 29, 2005 that could be construed as an informal claim 
of service connection for asbestosis.  As such, there is no 
basis on which to assign an earlier effective date for the 
grant of service connection for asbestosis.  

The Veteran firmly believes that he is entitled to 
compensation dating from the time of his discharge in June 
1960.  To some extent, the Veteran appears to be raising an 
argument couched in equity.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts. 
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
entitlement to an effective date prior to August 29, 2005 for 
the grant of service connection for asbestosis; there is no 
doubt to be resolved; and an earlier effective date is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to an effective date prior to August 29, 2005 for 
the grant of service connection for asbestosis is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


